NON-FINAL REJECTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 is cited twice in the originally filed claims. Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-22 of U.S. Patent No. US 10,955,400 B2 to Lin et al. (from hereinafter “’400 patent or Lin patent”). Although the claims at issue are not identical, they are not patentably distinct from each other.

For the purpose of illustration, only claims 1 and 11 of the instant application is compared with claims 1 and 22 of the '400 patent in the following table (underlining is used to indicate conflicting limitations):

Instant application
Patent No. US 10,955,400 B2
Claim 1, a method of detecting a heavy metal in water, the method comprising: 
disposing a sensor in the water, the sensor comprising 
a first electrode and a second electrode, the first electrode and the second electrode having complementary interdigitated surfaces that are separated from each other by a gap in a range from about 500 nm to about 10μm, 

the sensor further comprising a first lead and a second lead;
measuring a voltage difference across a resistance while the first and second leads are connected to a power source of the sensor, the resistance being connected to the power source and the first and second leads such that the voltage difference across the resistance is indicative 
monitoring the water for the heavy metal by detecting an increase in the voltage difference arising from a change in the impedance due to electroplating of a conductive species of the heavy metal on the first electrode or the second electrode. 

Claim 11, a method of detecting heavy metals in water, the method comprising: 
disposing a sensor in the water, 
the sensor comprising a first pair of electrodes and a second pair of electrodes, each of the first and second pairs of electrodes having complementary interdigitated surfaces that are separated from each other by a gap in a range from about 500 nm to about 10 μm;
connecting one of the first pair of electrodes and one of the second pair of electrodes to a power source, the power source having an electric potential sufficient to electroplate respective species of a first heavy metal and a second heavy metal on a respective one of the connected electrodes; 
after operation in the electroplating mode, monitoring the water for the first heavy metal by connecting the first pair of electrodes to the power source via a resistance and measuring a first voltage difference across the resistance; and 
after operation in the electroplating mode, monitoring the water for the second heavy metal by connecting the second pair of electrodes to the power source via the resistance and measuring a second voltage difference across the resistance. 




laim 1, a sensor for detecting a heavy metal in water, the sensor comprising: 



a first electrode and a second electrode, the first electrode and the second electrode having complementary interdigitated surfaces that are separated from each other by a gap having a distance of greater than or equal to about 500 nm to less than or equal to about 10 μm; 
first and second leads connected to the first electrode and the second electrode, respectively, the first and second leads being configured to connect the first and second electrodes to a power source; and 
a resistance connected to the first lead such that a voltage difference across the resistance is indicative of an impedance between the first and second electrodes; 


wherein the sensor is configured to continuously monitor the water for the heavy metal by detecting an increase in the voltage difference arising from a change in the impedance due to electroplating of a conductive species of the heavy metal on the first electrode or the second electrode.

Claim 22, a system for detecting heavy metals in water, the system comprising: a power source; 
a resistance connected to the power source; 
a lead (Pb) sensor comprising a first pair of electrodes and a first pair of leads to connect respective electrodes of the first pair of electrodes to the power source via the resistance, the first pair of electrodes having complementary interdigitated surfaces that are separated from each other by a gap in a range from about 500 nm to about 10 μm; 

wherein the system is operable in an electroplating mode in which one of the first pair of electrodes and one of the second pair of electrodes are connected to the power source; 
wherein the system is further operable in a lead (Pb) sensing configuration when the first pair of electrodes are connected to the power source such that a voltage difference across the resistance is indicative of an impedance between the first pair of electrodes; and 
wherein the system is further configurable in a heavy metal sensing 


Dependent claim correspondence is as follows:
Claim 2 of the instant application with claim 22 of the ‘400 patent.
Claim 3 of the instant application with claim 22 of the ‘400 patent.
Claim 4 of the instant application with claim 22 of the ‘400 patent.
Claims 12-13 of the instant application with claim 1 of the ‘400 patent.

Although the scope of claims 1-9 and 11-20 of the instant application and claims 1-22 of the ‘400 patent are very similar, except from the obvious feature of “disposing a sensor in the water”, the difference between the present claimed invention and the ‘400 patent is that the ‘400 patent is related to apparatus while the Instant Application is related to methods.
 It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the teaching of the ‘400 patent as a general teaching to arrive at the instant invention because the steps of detecting heavy metals in water are being performed using the apparatus of the ‘400 patent. The method of the instant application cannot be performed by another apparatus other than that of ‘400 patent and that the apparatus of ‘400 patent cannot perform another method than that of the instant application. Therefore, the claims are not 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 is rejected for not being clear. Claim cites in its preamble “a method of detecting heavy metals in water.” However, one of ordinary skill in the art fails to ascertain how the heavy metals in water are detected based on the existing claim limitations. Thus, one of ordinary skill in the art cannot fully determine the scope of the claimed invention. 
Claims 12-13, 15, 17-20 are rejected as they fail to correct the problem of claim 11 from which they depend.

Conclusion
The following prior arts made of record and not relied upon, are considered pertinent to applicant's disclosure: 

Kodzius et al. (US 2016/0238583 A1) discloses a sensor for monitoring and detecting metals in a sample [Abstract] comprising a group of sensing electrodes can include two interdigitated electrodes and one serpentine electrode arranged between the interdigitated electrodes [0006].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN NATH whose telephone number is (571)270-1443.  The examiner can normally be reached on M to F 9:00 am to 5:00 pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 571 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SUMAN K NATH/Primary Examiner, Art Unit 2861